PER CURIAM.
Appellants were convicted of breaking and entering with intent to commit petit larceny and for the separate crime of petit larceny. The criminal acts involved occurred on or about August 28, 1968, at Thrift’s Hardware Store in Macclenny, Florida.
Upon consideration of the record on appeal, briefs and argument of counsel herein, *16the court concludes that appellant has failed to demonstrate reversible error in the judgments appealed herein. Burton v. State, 128 So.2d 765 (Fla.App.1961). See also Burroughs v. State, 221 So.2d 159 (Fla.App.1969); State v. Young, 217 So.2d 567 (Fla.1968); and Shaw v. State, 209 So. 2d 477 (Fla.App.1968), cert. dismissed 218 So.2d 168 (Fla.). Accordingly, the judgments reviewed herein are
Affirmed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and SPECTOR, JJ., concur.